Order denying plaintiff’s motion for summary judgment reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, on the grounds stated in Pelcyger v. Goldbrown Building Corporation (ante, p. 817), decided herewith. In view of this decision, the appeal from the order denying plaintiff’s motion to strike out the defenses contained in the amended answer is dismissed, without costs. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.